Name: Commission Regulation (EEC) No 1719/90 of 21 June 1990 amending the list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/ 12 Official Journal of the European Communities 26. 6 . 90 COMMISSION REGULATION (EEC) No 1719/90 of 21 June 1990 amending the list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3699/89 of 11 December 1989 establishing for 1990 the list of vessels exceeding eight metres length overall autho ­ rized to fish for sole in certain Community zones using beam trawls of aggregate length exceeding nine metres (3), as last amended by Regulation (EEC) No 1101 /90 (4), and in particular Article 2 thereof ; Whereas the German authorities have requested replace ­ ment in the list annexed to Regulation (EEC) No 3699/89 of one vessel that no longer meets the requirements laid down in Article 1 (2) of that Regulation ; whereas the national authorities have provided all the information in support of the request required pursuant to Article 2 of Regulation (EEC) No 3699/89 ; whereas scrutiny of this information shows that the requirements of the Regula ­ tion are met ; whereas the vessel in question should be replaced in the list, HAS ADOPTED THIS REGULATION : ! Article 1 The Annex to Regulation (EEC) No 3699/89 is amended as indicated in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1990 . For the Commission Manuel MARlN Vice-President \ (') OJ No L 288 , 11 . 10 . 1986, p. 1 . (2) OJ No L 389 , 30 . 12. 1989, p. 75. (3) OJ No L 362, 12. 12. 1989, p. 19 . (4) OJ No L 111 , 1 . 5 . 1990, p. 40 . 26. 6 . 90 Official Journal of the European Communities No L 160/ 13 ANNEX The Annex to Regulation (EEC) No 3699/89 is amended as follows : Vessel to be replaced : External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY DIT 4 Speculant Ditzum 51 Vessel replacing the abovementioned vessel : External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY BX 765 Damkerort DERT Bremerhaven 221